          Case 2:19-cv-03987-JP Document 2 Filed 12/06/19 Page 1 of 2


Cynthia Z. Levin, Esq. (Bar No. 27050)
Law Offices of Todd M. Friedman, P.C.
1150 First Avenue, Suite 501
King of Prussia, PA 19406
Phone: 888-595-9111 ext 618
Fax: 866 633-0228
clevin@toddflaw.com
Attorney for Plaintiff

                   UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF PENNSYLVANIA

CAROL SCAVO, individually and on )          Case No. 2:19-cv-03987-JP
behalf of all others similarly situated )
                                        )   NOTICE OF VOLUNTARY
Plaintiff,                              )   DISMISSAL WITH
                                        )   PREJUDICE
       vs.                              )
                                        )
LIFELABS, LLC; GADGETPUSH; )
ZR MEDIA LLC, and DOES 1-20,
inclusive,                              )
                                        )
Defendant.                              )


      NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case with
prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
motion for summary judgment. Although this case was filed as a class action, no
class has been certified, and court approval of this voluntary dismissal is therefore
not required under Rule 23(a) of the Federal Rules of Civil Procedure.

             Respectfully submitted this 5th day of December 2019

                                      By: s/Cynthia Z. Levin, Esq.
                                        CYNTHIA Z. LEVIN
                                        Attorney for Plaintiff
           Case 2:19-cv-03987-JP Document 2 Filed 12/06/19 Page 2 of 2


                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2019, the foregoing document was filed
electronically with the United States District Court for the Eastern District of Pennsylvania,
which will generate a notice of such filing to all counsel of record.


                                                  s/Cynthia Z. Levin, Esq.
                                                  Attorney for Plaintiff
